                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11   CLIVE ANTHONY HAMILTON,             )   No. 2:19-cv-05940-RSWL (JDE)
                                         )
12                                       )
                      Petitioner,        )   JUDGMENT
13                                       )
                 v.                      )
                                         )
14                                       )
     WARDEN MARTINEZ,                    )
15                                       )
                      Respondent.        )
16                                       )
17
18
          Pursuant to the Order re: Summary Dismissal of Action,
19
          IT IS ADJUDGED that this action is dismissed without prejudice.
20
21
22
     Dated: 7/18/2019
23
24
                                             V521$/'6:/(: 
25                                           RONALD S.W. LEW
26                                           United States District Judge
27
28
